DETAILED ACTION
This action is responsive to the application filed on August 03, 2018.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is September 04, 2017.
Drawings 
The drawings filed on August 03, 2018 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated August 03, 2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “an analytical program configured for:” in line 9. Please modify as follow “[[an]] the analytical program configured for:” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 1 recites the limitation "creating a first database table in the database…" in line 7.  There is insufficient antecedent basis for this limitation in the claim.creating a first database table in the relational database…”
 	Claim 1 recites the limitation "if the received request does not comprise a model-ID, the analytical program reading the model currently stored in the first table and using the read model for performing the computational task on the input data;" in lines 14-16.  There is insufficient antecedent basis for this limitation in the claim.   	Please modify as follow “if the received request does not comprise a model-ID, the analytical program reading the best-model currently stored in the first database table and using the read best-model for performing the computational task on the input data;”
  	Claim 1 recites the limitation "storing the read model associated with the model-ID in the second table" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “storing the read model associated with the model-ID in the second database table”
  	Claim 2 recites the limitation "the table structures of the first and second tables depending upon the number and/or type of hyperparameters in the models" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “the predefined table structures of the first and second database tables depending upon the number and/or type of hyperparameters in the models”
  	Claim 4 recites the limitation "the first database table being created and the copy of the best-model being stored in the first database table before, during or after the instantiation of the analytical program and before the request is received" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “the first database table being created and [[the]] a copy of the best-model being stored in the first database table before, during or after [[the]] an instantiation of the analytical program and before the request is received”
  	Claim 5 recites the limitation "each of the models in the model repository associated with a respective table structure selectively adapted to store said model in a structured format that corresponds to structural requirements of the analytical program, the first table being created in accordance with the table structure assigned to the best-model, the creation of the second table comprising:” in lines 1-5.
There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “each of the models in the model repository associated with a respective table structure selectively adapted to store said model in a structured format that corresponds to structural requirements of the analytical program, the first database table being created in accordance with the table structure assigned to the best-model, the creation of the second database table comprising:”  	Claim 5 recites the limitation "in response to receiving the request, dynamically identifying a table structure assigned to the one of the models identified by the received model-ID, and creating the second table in accordance with the identified table structure.” in lines 6-8.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “in response to receiving the request, dynamically identifying a table structure assigned to the one of the models identified by the received model-ID, and creating the second database table in accordance with the identified table structure.”
 	Claim 6 recites the limitation "each of the models in the model repository associated with a model type, each of the model types associated with a table structure selectively adapted to store models of said model type in a structured format that corresponds to the analytical program, the first table being created in accordance with the table structure associated with the model type to which the best-model is associated, the creation of the second table comprising:” in lines 1-6.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “each of the models in the model repository associated with a model type, each of the model types associated with a table structure selectively adapted to store models of said model type in a structured format that corresponds to the analytical program, the first database table being created in accordance with the table structure associated with the model type to which the best-model is associated, the creation of the second database table comprising:”  	Claim 6 recites the limitation "in response to receiving the request, dynamically identifying the model type of the model indicated in the request, identifying the table structure associated with the identified model type, and creating the second table in accordance with the identified table structure.” in lines 7-9.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “in response to receiving the request, dynamically identifying the model type of the model indicated in the request, identifying the table structure associated with the identified model type, and creating the second database table in accordance with the identified table structure.”
  	Claim 8 recites the limitation "the table structure used for creating a second table in response to a request comprising a model-ID of one of said multiple models depends on the number of model parameters and differs for each of the multiple models.” in lines 3-5. In here is unclear whether “a second table” is newly created table or is related to “the second database table” as recited in claim 1. Clarification is required.
    	Claim 9 recites the limitation "the relational database being maintained by a DBMS, the analytical program comprising analytical SQL routines or a call to analytical SQL routines, the performing of the computational task comprising executing, by the DBMS, the analytical program routines, the analytical SQL routines being adapted to access specific columns of the first or second table from which the model used by the analytical program is read.” in lines 1-6.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “the relational database being maintained by a DBMS, the analytical program comprising analytical SQL routines or a call to analytical SQL routines, the performing of the computational task comprising executing, by the DBMS, the analytical program routines, the analytical SQL routines being adapted to access specific columns of the first or second database table from which the model used by the analytical program is read.”  	Claim 10 recites the limitation "wherein the performing of the computational task comprises executing, by the DBMS, the analytical program routines, the analytical SQL routines being adapted to access specific columns of the tables comprising the input data.” in lines 6-8.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “wherein the performing of the computational task comprises executing, by the DBMS, the analytical program routines, the analytical SQL routines being adapted to access specific columns of the one or more database tables comprising the input data.”
 	Claim 12 recites the limitation "the first table being a static database table, the second table being a temporary database table.” in lines 1-2.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “the first database table being a static database table, the second database table being a temporary database table.”  	Claim 13 recites the limitation "the first table being accessible by multiple client devices concurrently, the second table being created within a session between the server computer and the client device and being inaccessible and invisible by other client devices.” in lines 1-4.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “the first database table being accessible by multiple client devices concurrently, the second database table being created within a session between [[the]] a server computer and the client device and being inaccessible and invisible by other client devices”.  	Claim 16 recites the limitation "create a first database table in the database, the first database table having a predefined table structure that corresponds to the analytical program;” in lines 7-8.create a first database table in [[the]] a database, the first database table having a predefined table structure that corresponds to the analytical program;”  	Claim 16 recites the limitation "if the received request does not comprise a model-ID, the analytical program to read the model currently stored in the first table and use the read model for performing the computational task on the input data;” in lines 14-16.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “if the received request does not comprise a model-ID, the analytical program to read the best-model currently stored in the first database table and use the read best-model for performing the computational task on the input data;”
  	Claim 16 recites the limitation "store the read model associated with the model-ID in the second table, and use the model read from the second table for performing the computational task on the input data;” in lines 21-23.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “store the read model associated with the model-ID in the second database table, and use the model read from the second database table for performing the computational task on the input data;”
  	Claim 17 recites the limitation "each of the models in the model repository associated with a respective table structure selectively adapted to store said model in a structured format that corresponds to structural requirements of the analytical program, the first table being created in accordance with the table structure assigned to the best-model, the creation of the second table comprising:” in lines 1-5.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “each of the models in the model repository associated with a respective table structure selectively adapted to store said model in a structured format that corresponds to structural requirements of the analytical program, the first database table being created in accordance with the table structure assigned to the best-model, the creation of the second database table comprising:”  	Claim 17 recites the limitation "in response to receiving the request, dynamically identifying a table structure assigned to the one of the models identified by the received model-ID, and creating the second table in accordance with the identified table structure.” in lines 6-8.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “in response to receiving the request, dynamically identifying a table structure assigned to the one of the models identified by the received model-ID, and creating the second database table in accordance with the identified table structure.”
  	Claim 19 recites the limitation "creating a first database table in the database, the first database table having a predefined table structure that corresponds to structural requirements of the analytical program;” in lines 10-12.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “creating a first database table in the relational database, the first database table having a predefined table structure that corresponds to structural requirements of the analytical program;”
  	Claim 19 recites the limitation "if the received request does not comprise a model-ID, reading the model currently stored in the first table and using the read model for performing the computational task on the input data;” in lines 18-20.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “if the received request does not comprise a model-ID, reading the model currently stored in the first database table and using the read best-model for performing the computational task on the input data;”
  	Claim 19 recites the limitation "if the received request comprises a model-ID, creating a second database table in the database, the second database table having a predefined table structure that corresponds to the analytical program, reading the identified model from the model repository, storing the read identified model in the second table, and using the model read from the second table for performing the computational task on the input data;” in lines 21-25.There is insufficient antecedent basis for this limitation in the claim.  	Please modify as follow “if the received request comprises a model-ID, creating a second database table in the relational database, the second database table having a predefined table structure that corresponds to the analytical program, reading the identified model from the model repository, storing the read identified model in the second database table, and using the model read from the second database table for performing the computational task on the input data;”  	Claim 20 recites the limitation "further comprising the at least one client device database table in response to respective requests from multiple ones of the client devices, and wherein analytical logic is configured to store and read models identified via model-IDs in a request in temporary tables that are created specifically for the session context of requests of individual ones of the client devices.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
  	Referring to claim 16, the broadest reasonable interpretation of a claim drawn to a medium storing computer-executable program code (also called machine readable medium and other such variations) typically covers from form of non-transitory tangible media and transitory propagating signals. The specification is silent to limit that such per se (non-statutory subject matter).  See MPEP 2111.01. (When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.  See In re Nuijten, 500F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.) OG Notice – Jan. 28, 2010.  It is respectfully suggested to amend the term in a way to preclude an interpretation of “propagating signal per se”, such as “A non-transitory hardware medium”.
  	Therefore, the claims are non-statutory. Per claims 17-18, these claims do not cure the deficiency in claim 16 and are rejected based on dependency on claim 16.  

Claims 19-20 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
  	Referring to claim 19, the claim is directed to a computer system. As recited, claim 19 recites the system comprises a network interface, a model repository and a DBMS. However, is not clear whether the system is hardware or software generated because no hardware structure such as processor or memory has been limited in the claim language. A reasonable interpretation is that the system comprises only software and/or program instructions. Software and computer programs per se do not fall within any category of patent-eligible subject matter under 35 U.S.C. § 101. See "Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101" (August 2009).  Such claimed computer programs do not define any structural and 
Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory subject matter, such as “A computer system comprising a server computer system, the server computer system comprising: a hardware processor; a memory;” which the examiner could interpret the claim define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 2106.
  	Therefore, the claims are non-statutory. Per claim 20, this claim do not cure the deficiency in claim 19 and are rejected based on dependency on claim 19.

Allowable Subject Matter
Claims 3, 7, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 USC § 101 and 35 USC § 112 rejections are overcome, set forth on this Office action.

Examiner Comments
For claims 1-20, no art rejection is made for these claims. Claims 1-2, 4-6, 8-10, 12-13 and 16-20 are rejected under 35 USC § 101 and 35 USC § 112 as explained above in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	Lin et al. (US Pat. No. 8,694,540 B1) discloses a computer-implemented method that includes obtaining a database table, the database table including data arranged in a plurality of rows and a plurality of columns, each column of data being associated with a different tag that specifies a category for data in the column, using one or more processors to identify a first predictive model, from a collection of predictive models, that can be applied to the database table to generate a predictive output, in which identifying the first predictive model is based on one or more of the different tags, adding a name associated with the first predictive model to a set of names of predictive models that are compatible with the database table, and providing the set of names of predictive models to a client device (see abstract). 	Xu et al. (US Pub. No. 2018/0018579) discloses a method and a machine learning relationship determination system (MLRDS) for determining primary key-foreign key (PK-FK) relationships among data in tables of a target database through machine learning (ML). The MLRDS selects columns of the tables in the target database and identifies inclusion dependency (ID) pairs from the selected columns.  The MLRDS receives training data and validation data from a source database, computes PK-FK features for the inclusion dependency pairs, the training data, and the validation data, and generates trained ML models and validated ML models using the PK-FK features. The MLRDS determines an optimum algorithm decision threshold for a selected machine learning classification algorithm (MLCA), using which the MLRDS determines a 
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192